Citation Nr: 0417330	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-15 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral onychomycosis with tinea pedis, prior to June 
25, 2003.  

2.  Entitlement to a rating in excess of 30 percent for 
bilateral onychomycosis with tinea pedis, from June 25, 2003.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The veteran served on active duty from June 1974 to June 1978 
and from June 1979 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

Because the veteran has disagreed with the initial rating 
assigned for bilateral onychomycosis with tinea pedis, the 
Board has characterized the issue in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, 
although the schedular evaluation of the veteran's bilateral 
onychomycosis with tinea pedis was increased to 30 percent 
disabling, effective June 25, 2003; inasmuch as a higher 
evaluation is available for this condition and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for a higher initial evaluation remains 
viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a rating in excess of 30 percent 
for bilateral onychomycosis with tinea pedis, from June 25, 
2003, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to June 25, 2003, the veteran's bilateral onychomycosis 
with tinea pedis was manifested by constant pain and itching, 
but without ulceration or extensive exfoliation or crusting, 
systemic or nervous manifestations; it was not exceptionally 
repugnant, did not affect more than 40 percent of the entire 
body or more than 40 percent of exposed areas, and had not 
required constant or near-constant systemic therapy during 
the previous 12 months.



CONCLUSION OF LAW

The criteria for assignment of a 30 percent evaluation (but 
no higher) for bilateral onychomycosis with tinea pedis, 
prior to June 25, 2003, have been met  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7813 
and 7806 (as in effect prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

With regard to the claim of entitlement to an initial rating 
in excess of 10 percent for bilateral onychomycosis with 
tinea pedis, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for this 
entitlement.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in letters from the RO 
dated in July 2001 (issued prior to the rating decision on 
appeal) and September 2003, the appellant was furnished 
notice of the types of evidence necessary to substantiate her 
claim as well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Upon consideration of the foregoing, the Board finds 
that proper VCAA notice was furnished to the appellant in a 
timely manner. 

Further, after reviewing the claims folder, the Board also 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service and VA 
treatment and examination reports as well as correspondence 
from the appellant.  Moreover, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the claim under consideration and that 
adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the claim is ready to be considered on 
the merits.  

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected bilateral onychomycosis 
with tinea pedis warrants a schedular evaluation in excess of 
10 percent disabling prior to June 25, 2003.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to June 25, 2003, the veteran's service-connected 
bilateral onychomycosis with tinea pedis was rated as 10 
percent disabling under Diagnostic Code 7813-7806.  38 C.F.R. 
§  4.118, Diagnostic Codes 7813 and 7806.  In this regard, 
the Board notes that, in the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27.  The hyphenated Diagnostic Code in this 
case indicates that dermatophytosis under Diagnostic Code 
7813 is the service-connected disorder and dermatitis or 
eczema under Diagnostic Code 7806 is a residual disability.

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of skin diseases, as set forth in 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  The RO has considered both 
versions of the criteria with respect to this claim; thus 
there is no prejudice to the veteran in the Board's 
consideration of both the old and new criteria.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria applicable prior to August 30, 
2002, dermatophytosis was evaluated as for eczema under 
Diagnostic Code 7806.  A 10 percent rating is warranted when 
there is eczema with exfoliation, exudation, or itching, if 
involving an exposed area or extensive area.  A 30 percent 
rating is warranted when there is eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to 
August 30, 2002).  The Board notes that the requirements for 
a 30 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 
7806 appear to be independent rather than collective.  See 
generally Drosky v. Brown, 10 Vet. App. 251, 255 (1997).

Under the revised rating criteria; 38 C.F.R. § 4.118, 
Diagnostic Code 7813, provides that dermatophytosis should be 
rated depending upon the predominant disability as 
disfigurement of the head, face or neck; scars; or dermatitis 
or eczema (Diagnostic Code 7806).  In the present case, the 
veteran's bilateral onychomycosis with tinea pedis is most 
closely related to dermatitis or eczema.  Under the revised 
rating criteria for Diagnostic Code 7806, a 10 percent rating 
is assigned where at least 5 percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective August 30, 2002).

By rating decision dated in January 2002, service connection 
for bilateral onychomycosis with tinea pedis was established 
and a zero percent schedular evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813, was assigned.  This 
determination was based on service medical records, which 
included findings of onychomycosis on both feet, and a 
September 2001 report of VA examination, which revealed that 
the veteran had onychomycosis involving most of the toes on 
both feet.  

Outpatient treatment records from Cannon Air Force Base (AFB) 
include an April 2001 Report of Medical Assessment which 
notes a history of painful toenail fungus and symptoms of 
red, itchy soles. A May 2002 Clinic Note reflects that the 
veteran reported a 20 year history of constant redness and 
itching of her feet that periodically subside slightly with 
over-the-counter antifungal treatments, but have never gone 
away fully.  The veteran also reported that her feet itch 
slightly and burn significantly if she is standing on her 
feet for a long period of time.  The veteran stated that she 
had never had any prescription medication and denied any bone 
pain or tenderness.  

Upon consideration of the foregoing, by a May 2003 rating 
decision, the schedular rating for the veteran's bilateral 
onychomycosis with tinea pedis was increased to 10 percent 
disabling under Diagnostic Code 7813-7806.

Thereafter, the veteran provided a Clinic Note from Cannon 
AFB, dated June 25, 2003, showing that she was prescribed 
Diflucan for six months.

Accordingly, by a February 2004 rating decision, the 
schedular evaluation for the veteran's service-connected 
bilateral onychomycosis with tinea pedis was increased to 30 
percent disabling, effective from June 25, 2003, the date on 
which the veteran was prescribed immunosuppressive 
medication.  

With respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent disabling prior to June 
25, 2003, the Board acknowledges that the veteran's medical 
records reflect a long history of painful toenail fungus and 
constant redness and itching of the feet.  Although, as the 
May 2002 Clinic Note reflects, the redness and itching of the 
feet periodically subside slightly with over-the-counter 
antifungal treatments, these symptoms have never gone away 
fully.  Accordingly, the Board finds that the criteria of 
constant itching have been satisfied.  This finding by itself 
warrants assignment of a 30 percent rating under the prior 
version of Diagnostic Code 7806.  Viewing the evidence in the 
light most favorable to the veteran, the Board finds that a 
30 percent rating is warranted during the entire period 
contemplated by this appeal; that is, effective from July 1, 
2001, to June 25, 2003.  

However, the preponderance of the evidence is against a 
finding that a rating in excess of 30 percent is warranted 
under either the old or new rating criteria.  There is no 
persuasive evidence of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations.  Moreover, 
the evidence does not show the disability to be exceptionally 
repugnant during the applicable appeal period.  It appears 
clear that the skin disability did not affect more than 40 
percent of the entire body or more than 40 percent of exposed 
areas.  Moreover, there is no persuasive evidence that the 
disability has required constant or near-constant systemic 
therapy during the 12 month period prior to June 25, 2003.  
Accordingly, the criteria of Diagnostic Code 7813-7806 for a 
rating in excess of 30 percent prior to June 25, 2003, have 
not been met.  

For all the foregoing reasons, the Board finds that 
assignment of a 30 percent evaluation for the veteran's skin 
disability prior to June 25, 2003, is warranted.  In reaching 
this conclusion, the Board has resolved all reasonable doubt 
in the veteran's favor.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to assignment of a 30 percent rating for service-
connected bilateral onychomycosis with tinea pedis prior to 
June 25, 2003, is warranted.  To this extent, the appeal is 
granted.


REMAND

As noted above, the evaluation for the veteran's service-
connected bilateral onychomycosis with tinea pedis has been 
increased to 30 percent disabling prior to June 25, 2003, on 
the basis of constant pain, redness, and itching under 
38 C.F.R. § 4.118, Diagnostic Code 7813-7806, as in effect 
prior to August 30, 2002.  However, inasmuch as the most 
recent medical evidence with respect to the veteran's 
bilateral onychomycosis with tinea pedis reflects that she 
was initially prescribed immunosuppressive medication on June 
25, 2003, it is unclear as to whether the veteran's 
disability has increased in severity or whether she has 
required constant or near-constant systemic therapy for 12 
months so as to warrant an evaluation in excess of 30 percent 
from June 25, 2003.  Accordingly, this case must be remanded 
to the RO for further action.

In this regard, it is noted that, under the VCAA, the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The appellant should be furnished 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  Specifically, 
the appellant should be advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran should also 
be notified that she should provide VA 
with all relevant evidence and argument 
pertinent to the claim at issue. 

2.  The appellant should be requested to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for onychomycosis and tinea 
pedis since July 2000.  With any 
necessary authorization from the veteran, 
copies of the pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured should be obtained.  
The attempts to obtain such records 
should be documented in the claims file.  

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and severity of her service-
connected bilateral onychomycosis with 
tinea pedis.  The examiner should provide 
diagnoses of all disorders of the 
veteran's feet.  The examination report 
should include responses to the following 
medical questions:

a.  Does the veteran's service-connected 
bilateral onychomycosis with tinea pedis 
affect more than 40 percent of the entire 
body?

b.  Does the veteran's service-connected 
bilateral onychomycosis with tinea pedis 
affect more than 40 percent of exposed 
areas?  Specifically define what is meant 
by 'exposed area'.

c.  Does the veteran use any 
corticosteroids or other 
immunosuppressive drugs for her service-
connected bilateral onychomycosis with 
tinea pedis?

d.  Has the veteran's service-connected 
bilateral onychomycosis with tinea pedis 
required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period?

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed, 
with consideration of all applicable laws 
and regulations.  If the issues on appeal 
remain denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



